MOORE, J.
As an adjunct to its pumping and filtration station, the Sewerage and Water Board of the City of New Orleans had in course of construction an electric tramway from a certain point in said City to the said station; in order to reach the latter point the tramway had to cross the tracks of plaintiff’s railroad at the intersection of Oak and Eagle streets, but to do so a readjustment of petitioner’s tracks at this intersection was necessary.
By mutual consent the constructing at this intersection of what is known as a “crossing,” was adopted as the proper method of readjustment.
Differing, however, as to who should bear the expense of the work, it was stipulated that the plaintiff should have the “crossing” built but without prejudice to its right to claim,'by suit, a reimbusement from defendant for the actual cost and expenses incurred in doing the-work.
The crossing was thereupon built by the plaintiff at a cost of $540.04, for the reimbursement of which it sued the defendant corporation under the reservation stated; its petition alleging the facts as above stated. To this petition defendant filed a plea of no cause of action which was sustained below, whereupon plaintiff took its appeal.
The question involved in this cause id cet: Whether the cost and expense of accommodating plaintiff’s- tracks to the exigencies of the public sewerage and public water and drainage systems of the City of New Orleans, shall be borne by the Sewerage and Water Board or by the plaintiff corporation, is settled by the express provision of law which is to the effect “that all persons, firms and corporations that have under and by virtue of any grant heretofore made, express or implied, laid mains, pipes or conduits, or constructed any railroads, buildings, works or structures of any kind, on or over the public streets and roads, shall be compelled at Their own cost and expense, to shift or adjust their said mains, etc., to the exigencies of said public sewerage and public w-ater and drainage systems.” Sec. 19 of Act in, of 1902. See also N. O. Gaslight Co. vs. The Drainage Commission 111, La. 838 and Ibid 197 U. S. 453.
The judgment appealed from is therefore not error and it is affirmed.